Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings Objection
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the specification: 1, 2, 3, 4.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification Objection
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.
The specification is not clear, for example, inter alia, the reference numbers in Figure 2, such as 1, 2, 3, 4 are not described.
Claim Objections 
Claim 5 is objected to because of the following informalities:
Claim 5 is objected because it fails to comply with requirement of MPEP § 608.01(m), where each claim is a singe sentence ending with a period (.) Claim 5 contains four periods, three of those are inside the claim, for example: i) then ultrasonically clean the silicon slices with a mixed solution of acetone and absolute ethanol and then dry them with nitrogen. Ii) Used as a type of growth substrate, the silicon slices are placed in a quartz tube having a length of 20 cm and a diameter of 8 cm with openings at both ends.  Iii) The cleaned sapphire slice substrate is also placed in the quartz tube and is 10 cm away from the mouth of the tube. The …
Appropriate clarification and/or correction are/is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b)
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claims 1, 3-7 are rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
All claims and the disclosure are both not clear. Claim 5 has three periods “.” in the middle of the claim failing to ascertain a clear boundary of the limitations.
Appropriate clarification and/or correction are/is required.
Examiner note on Prior art Rejections 

As there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of claims 1, 3-7, it would not be proper for the examiner to reject such claims on the basis of prior art. See MPEP § 706. 03, and MPEP § 2173.06.II (second) wherein In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAJAR KOLAHDOUZAN whose telephone number is (571)270-5842. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAJAR KOLAHDOUZAN/Examiner, Art Unit 2898

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
March 18, 2022